DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 8, 10-14, 17-23, 25-31, 33-43, 45-48, 51-56, 58-65, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0282430 (Thommen) in view of US 2005/0070957 (Das).
1. Thommen discloses a medical device (device of FIG. 6) for sealing a defect or structure in tissue (P0001).  The device comprising a frame (elongate members 1) and a sealing material (occluding body 2, 2’).  The frame is one or more elongate members (elongate member 1) defining a supporting portion (first portion 11), an occluding portion (second portion 12), and a defect-occupying portion (third portion 13).  The supporting portion is configured about a central axis to conform to a geometry of a first tissue surface and to provide an apposition force against the first tissue surface (FIG. 1-6; P0027 and P0034).  The occluding portion is configured about the central axis to conform to a geometry of a second tissue surface and to provide an apposition force against the second tissue surface (FIG. 1-6; P0027 and P0034).  The defect-occupying portion is disposed between the supporting portion and the occluding portion (FIG. 1; P0029).  The defect-occupying portion is configured to not provide substantial apposition force against tissue around an aperture of the defect (e.g., at least due to its longitudinal shape)(FIG. 1-6; P0027 and P0034).  The defect-occupying portion is configured to maintain separation between the supporting portion and the occluding portion (e.g., see separation of first portion 11 and section portion 12 via third portion 13 in FIG. 1; also note that the third portion 13 is between at least a section of first and second portion 11, 12 in FIG. 6 such that it separates the section of the first and section portions 11, 12 (third portion 13 maintain separation between the first and second portions 11, 12 in the vicinity of the longitudinal axis A). The sealing material is attached to at least a portion of the occluding portion (FIG. 1).  The sealing material is configured to inhibit material flow through the aperture (FIG. 1; P0031).  The supporting portion and the sealing material comprises a plurality of first petals and the occluding portion and the sealing material comprises a plurality of second petals (e.g., overlapping petals defined by members 1 and occluding bodies 2, 2’ as shown in FIG. 6).  The first petals form a substantially circular outer perimeter of the medical device at the supporting portion (e.g., Thommen teaches that the portions 11, 12 form a semi-circular shape during deployment in FIG. 3-5 and P0035 which is an outer perimeter of the device as shown). The second petals form a substantially circular outer perimeter of the medical device at the occluding portion (e.g., Thommen teaches that the portions 11, 12 form a semi-circular shape during deployment in FIG. 3-5 and P0035 which is an outer perimeter of the device as shown). The plurality of first petals and the plurality of second petals comprise wire petals (FIG. 6).  Each of the wire petals of the plurality of first petals at least partially overlap adjacent wire petals of the plurality of first petals along an axis parallel to the central axis (FIG. 6).  Each of the wire petals of the plurality of second petals at least partially overlap adjacent wire petals of the plurality of second petals along the axis parallel to the central axis (FIG. 6).

    PNG
    media_image1.png
    882
    848
    media_image1.png
    Greyscale

Thommen discloses the invention substantially as claimed as discussed above but does not disclose the one or more elongate members defining a ring near a free end of the plurality of first petals. Das teaches a medical device for sealing a defect or structure in tissue in the same field of endeavor where the one or more elongate members (skeleton 210) define a ring (see ring forming hole 230) near a free end of the plurality of first petals (FIG. 8A; P0041) for the purpose of releasably holding the medical device with a tether engaged with the ring (P0035). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical device of Thommen to include a ring as taught by Das in order to releasably hold the medical device with a tether engaged with the ring.
4. The first petals are configured to bear a load associated with the first tissue surface without imparting a substantial force to any other elongate wire loops of the supporting portion (FIG. 1 and 6; P0027 and P00034).
5. The second petals are configured to move independently of any other petal of the occluding portion (see movement of FIG. 1-6).
8. The frame includes a nitinol wire (FIG. 1; P0027).
10. The sealing material is configured to promote tissue ingrowth or endothelialization into the sealing material (e.g., polyester at P0031).
11. One or more radiopaque markers are disposed on the medical device (e.g., device has holders 3, 4 which are nitinol at P0027 such that they are radiopaque markers).
12. The frame further comprises one or more tissue anchorage features (holders 3, 4).
13. Thommen discloses a medical device system as discussed above but does not disclose a ring positioned on the one or more wires such that the ring is positioned at a free end of one of the plurality of petals. Das teaches a medical device for sealing a defect or structure in tissue in the same field of endeavor where a ring (see ring forming holes 230) is positioned on the one or more wires (skeleton 210) such that the ring is positioned at a free end of one of the plurality of petals (FIG. 8A; P0041) for the purpose of releasably holding the medical device with a tether engaged with the ring (P0035). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical device of Thommen to include a ring as taught by Das in order to releasably hold the medical device with a tether engaged with the ring.
14. The sealing member comprises has petals (e.g., overlapping petals defined by members 1 as shown in FIG. 6) with each petal being configured to move independently of any other petal of the sealing member (see movement of FIG. 1-6).
17. The sealing member comprises one or more portions of the wire that, when combined, define an outer generally circular periphery of the sealing member (FIG. 6 which is “circular” in the same manner as FIG. 1A of this application which applicant describes as “circular” at P0078; the examiner also notes FIG. 3-5 and P0035 of Thommen which teaches the portions 11, 12 forming a semi-circular shape).
18. The apposition member comprises one or more wire loops (FIG. 1 and 6).
19. Each wire loop of the one or more wire loops is configured to move independently of any other wire loop of the one or more wire loops (FIG. 1 and 6; P0027 and P00034).
20. The apposition member is configured to conform to a geometry of a first tissue surface and to provide an apposition force against the first tissue surface (FIG. 1-6; P0027 and P0034). Each wire loop of the one or more wire loops is configured to bear a load associated with the first tissue surface without imparting a substantial force to any other wire loop of the one or more wire loops (FIG. 1-6; P0027 and P0034).
21. The wire comprises nitinol (FIG. 1; P0027).
22. The medical device has an attachment feature (carrier rod 5) configured for releasably coupling with a delivery device or a retrieval device (FIG. 1; P0034).
23. The attachment feature is an elongate flexible member that is coupled with the frame such that tensioning the flexible member deflects a portion of the frame to a configuration suitable for entering a lumen of a sheath (FIG. 1; P0034).
25. The covering material is configured to promote tissue ingrowth or endothelialization into the sealing material (e.g., polyester at P0031).
26. One or more radiopaque markers disposed on the medical device (e.g., device has holders 3, 4 which are nitinol at P0027 such that they are radiopaque markers).
27. The wire frame has one or more tissue anchorage features (holders 3, 4).
28. Thommen discloses a medical device system as discussed above.  The system includes an elongate delivery sheath (sleeve 60) defining a lumen (FIG. 2; P0033).  The medical device is configurable in a low-profile configuration such that the medical device can be contained within the lumen (FIG. 2; P0033).  The medical device is configured to expand from the low-profile configuration when the device is liberated from the lumen (FIG. 2-6; P0034-P0035).  
Thommen discloses a medical device system as discussed above but does not disclose a ring positioned at a free end of one of the supporting portion and the occluding portion. Das teaches a medical device for sealing a defect or structure in tissue in the same field of endeavor where a ring (see ring forming holes 230) positioned at a free end of one of the supporting portion and the occluding portion (FIG. 8A; P0041) for the purpose of releasably holding the medical device with a tether engaged with the ring (P0035). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical device of Thommen to include a ring as taught by Das in order to releasably hold the medical device with a tether engaged with the ring.
29. The system has a catheter (driving implement 6) configured to be slidably disposed within the lumen, and configured to push the frame out of the lumen (FIG. 2-5; P0035).
30. The medical device has an attachment feature (carrier rod 5) configured for releasably coupling with a delivery device or a retrieval device (FIG. 1; P0034).
31. The attachment feature is an elongate flexible member that is coupled with the frame such that tensioning the flexible member deflects a portion of the frame (FIG. 1; P0034).
33. The membrane is configured to promote tissue ingrowth or endothelialization into the membrane (e.g., polyester at P0031).
34. One or more radiopaque markers disposed on the medical device (e.g., device has holders 3, 4 which are nitinol at P0027 such that they are radiopaque markers).
35. The frame has one or more tissue anchorage features (holders 3, 4).
36. Thommen discloses an implantable medical device as discussed above.  The elongate member forms a first flange (first portion 11), a second flange (second portion 12), and a connecting region (third portion 13).  The first portion has a plurality of first arms (e.g., petals as shown in FIG. 6).  The second flange has a plurality of second arms (e.g., petals as shown in FIG. 6).  The first arms and the second arms have a pre-strained geometry such that an apposition force exists in the presence of the lumen wall and the apposition force does not exist in the absence of the lumen wall (FIG. 1; P0027). The implantable medical device has a sealing material (occluding body 2’) attached to at least a portion of the one or more elongate members (FIG. 1). The first arms and the sealing material form a substantially circular outer perimeter of the implantable medical device at the first flange (e.g., Thommen teaches that the portions 11, 12 form a semi-circular shape during deployment in FIG. 3-5 and P0035 which is an outer perimeter of the device as shown). The second arms and the sealing material form a substantially circular perimeter of the implantable medical device at the second flange (e.g., Thommen teaches that the portions 11, 12 form a semi-circular shape during deployment in FIG. 3-5 and P0035 which is an outer perimeter of the device as shown).
Thommen discloses a medical device system as discussed above but does not disclose the one or more elongate members including a ring positioned on a free end of one of the plurality of first arms and the plurality of second arms. Das teaches a medical device for sealing a defect or structure in tissue in the same field of endeavor where the one or more elongate members (skeleton 21) have a ring (see ring forming holes 230) positioned at a free end of one of the plurality of first arms and the plurality of second arms (FIG. 8A; P0041) for the purpose of releasably holding the medical device with a tether engaged with the ring (P0035). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical device of Thommen to include a ring as taught by Das in order to releasably hold the medical device with a tether engaged with the ring.
37. A graft portion (occluding body 2) at least partially covering the plurality of first arms (FIG. 6; P0028).
38. The plurality of first arms has a geometry different from the plurality of second arms (e.g., mirrored geometry in FIG. 1).
39. The plurality of first arms is offset from the plurality of second arms (e.g., FIG. 1 where the arms are mirrored such that they are offset longitudinally and are offset transversely).
40. The circumferential sealing portion forms a perimeter around the defect (FIG. 6).
41. The plurality of first arms has a geometry that is substantially the same as the plurality of second arms (e.g., mirrored geometry is “substantially the same” since it is similar but mirrored in FIG. 1).
42. Thommen discloses a medical device system as discussed above but does not disclose the one or more elongate members including a ring coupled to a free end of one of the plurality of first arms and the plurality of second arms. Das teaches a medical device for sealing a defect or structure in tissue in the same field of endeavor where the one or more elongate members (skeleton 21) have a ring (see ring forming holes 230) coupled to a free end of one of the plurality of first arms and the plurality of second arms (FIG. 8A; P0041) for the purpose of releasably holding the medical device with a tether engaged with the ring (P0035). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical device of Thommen to include a ring as taught by Das in order to releasably hold the medical device with a tether engaged with the ring.
43. A graft portion (occluding body 2) at least partially covering the plurality of first arms (FIG. 6; P0028).
45. The plurality of first arms is offset from the plurality of second arms (e.g., FIG. 1 where the arms are mirrored such that they are offset longitudinally and are offset transversely).
46. The circumferential sealing portion forms a perimeter around the defect (FIG. 6).
47. The plurality of first arms has a geometry that is substantially the same as the plurality of second arms (e.g., mirrored geometry is “substantially the same” since it is similar but mirrored in FIG. 1).
48. Thommen discloses a medical device system as discussed above but does not disclose the one or more elongate members including a ring positioned at a free end of one of the plurality of first arms and the plurality of second arms and a flexible member threaded through the ring where the flexible member is operable to be tensioned to crush the implantable medical device to a delivery configuration. Das teaches a medical device for sealing a defect or structure in tissue in the same field of endeavor where the one or more elongate members (skeleton 21) have a ring (see ring forming holes 230) positioned at a free end of one of the plurality of first arms and the plurality of second arms (FIG. 8A; P0041) and a flexible member (tether 139) threaded through the ring (FIG. 5; P0035) where the flexible member is operable (or at least capable of being operated) to be tensioned to crush the implantable medical device to a delivery configuration (FIG. 5; P0035) for the purpose of releasably holding the medical device with a tether engaged with the ring (P0035). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical device of Thommen to include a ring as taught by Das in order to releasably hold the medical device with a tether engaged with the ring.
51. The plurality of first arms is offset from the plurality of second arms (e.g., FIG. 1 where the arms are mirrored such that they are offset longitudinally and are offset transversely).
52. The circumferential seal forms a perimeter around the defect (FIG. 6).
53. A graft portion (occluding body 2) covering the plurality of first arms and the plurality of second arms (FIG. 1 and 6; P0028).
54. The plurality of first arms has a geometry that is substantially the same as the plurality of second arms (e.g., mirrored geometry is “substantially the same” since it is similar but mirrored in FIG. 1).
55. Thommen discloses a medical device system as discussed above but does not disclose the one or more elongate members including rings positioned on free ends of the plurality of first arms and the plurality of second arms. Das teaches a medical device for sealing a defect or structure in tissue in the same field of endeavor where the one or more elongate members (skeleton 21) have rings (see ring forming holes 230) positioned at free ends of the plurality of first arms and the plurality of second arms (FIG. 8A; P0041) for the purpose of releasably holding the medical device with a tether engaged with the ring (P0035). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical device of Thommen to include a ring as taught by Das in order to releasably hold the medical device with a tether engaged with the ring.
56. The connecting region fluidly connects the first flange and the second flange (FIG. 1).
58. The plurality of first arms is offset from the plurality of second arms (e.g., FIG. 1 where the arms are mirrored such that they are offset longitudinally and are offset transversely).
59. The circumferential sealing portion forms a perimeter around the defect (FIG. 6).
60. A graft portion (occluding body 2) covering the plurality of first arms and the plurality of second arms (FIG. 1 and 6; P0028).
61. The plurality of first arms has a geometry that is substantially the same as the plurality of second arms (e.g., mirrored geometry is “substantially the same” since it is similar but mirrored in FIG. 1).
62. The device has at least one more elongate member (FIG. 1; P0027).
63. Thommen discloses an implantable medical device as discussed above. Thommen further discloses the implantable medical device having a support frame member (body 7) forming a plurality of apices (FIG. 7) where the support frame member is disposed concentrically within the aperture (FIG. 7; P0039). Thommen discloses a medical device system as discussed above but does not disclose the one or more elongate members including a ring positioned on a free end of one of the plurality of first apposition petals and the plurality of second apposition petals. Das teaches a medical device for sealing a defect or structure in tissue in the same field of endeavor where the one or more elongate members (skeleton 21) have a ring (see ring forming holes 230) positioned at a free end of one of the plurality of first apposition petals and the plurality of second apposition petals (FIG. 8A; P0041) for the purpose of releasably holding the medical device with a tether engaged with the ring (P0035). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical device of Thommen to include a ring as taught by Das in order to releasably hold the medical device with a tether engaged with the ring.
64. The support frame member is formed independently from the apposition frame member (FIG. 7; P0039).
65. The support frame member is formed of a first material that is different from a second material that forms the apposition frame member (FIG. 7; P0039 and P0027).
67. Each petal of the plurality of first and second apposition petals defines a petal axis (e.g., longitudinal petal axes in FIG. 7).  Each apex of the plurality of apices defines an apex axis (e.g., transverse axis in FIG. 7).  The petal axes are out of alignment with the apex axes (FIG. 7).

Response to Arguments
Applicant’s arguments, see page 15, filed 05/16/2022, with respect to rejection under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 13-14, 17-23, 25-31, and 33-35 has been withdrawn. 
The previous rejection of claim(s) 1, 4-5, 8, 10-14, 17-23, 25-31, 33-43, 45-48, 51-56, 58-65, and 67 under 35 U.S.C. 102(a)(1) as anticipated by Thommen has been withdrawn in light of applicant’s amendment made 05/16/2022; specifically, Thommen does not teach a ring as recited in each independent claim. However, a new rejection is made in view of Das as outlined above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771